Citation Nr: 0943281	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cephalgia, migraine headaches, and post-concussion syndrome. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a thoracolumbar 
spine disorder. 

5.  Entitlement to service connection for a cervical spine 
disorder. 

6.  Entitlement to a compensable evaluation for left wrist 
fracture residuals prior to September 26, 2008, and for a 
rating in excess of 10 percent from September 26, 2008. 

7.  Entitlement to a compensable evaluation for right third 
metatarsal fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  By a rating action in April 2007, the RO denied 
the Veteran's attempt to reopen his claim of entitlement to 
service connection for cephalgia, migraine headaches, and 
post-concussion syndrome; the RO also denied compensable 
evaluations for residuals of fracture of the left wrist, and 
residuals of fracture of the mid-shaft of the third 
metatarsal of the right foot.  Subsequently, in a rating 
action dated in November 2007, the RO denied service 
connection for hearing loss, tinnitus, a thoracolumbar spine 
disorder, and a cervical spine disorder.  

On February 4, 2009, the Veteran appeared at the St. Louis RO 
and testified at a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of the hearing is of record.  At the hearing, the 
Veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2009).  

(The issue of entitlement to a compensable evaluation for 
right third metatarsal fracture is addressed in the remand 
portion of the decision below.)  


FINDINGS OF FACT

1.  In a November 1978 rating decision, the RO denied service 
connection for cephalgia, migraine headaches, and post-
concussion syndrome.  The Veteran did not perfect an appeal 
to that decision.  

2.  The evidence received since November 1978 does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for cephalgia, migraine 
headaches, or post-concussion syndrome.  

3.  The Veteran does not have a hearing loss disability.  

4.  The Veteran does not have tinnitus.  

5.  A thoracolumbar spine disorder was not manifest in 
service, arthritis was not manifest within one year of 
discharge, and a current thoracolumbar spine disorder is not 
traceable to military service.  

6.  A cervical spine disorder was not manifest during 
service, arthritis was not manifest within a year after 
discharge, and a current cervical spine disorder is not 
traceable to military service.  

7.  Prior to September 26, 2008, residuals of fracture of the 
left wrist were not productive of limitation of dorsiflexion 
of the wrist to less than 15 degrees, palmar flexion limited 
in line with the forearm, or ankylosis.  

8.  From September 26, 2008, the residuals of fracture of the 
left wrist are not manifested by favorable or unfavorable 
ankylosis of the wrist.  


CONCLUSIONS OF LAW

1.  The evidence received since the November 1978 rating 
decision, denying service connection for cephalgia, migraine 
headaches, and post-concussion syndrome, is not new and 
material; therefore, this claim is not reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).  

2.  The Veteran does not have a hearing loss disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).  

3.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

4.  The Veteran does not have a thoracolumbar spine 
disability that is the result of disease or injury incurred 
in or aggravated by active military service; arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

5.  The Veteran does not have a cervical spine disability 
that is the result of disease or injury incurred in or 
aggravated by active military service; arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  

6.  The criteria for a compensable disability rating for 
residuals of fracture of the left wrist are not met prior to 
September 26, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5214, 5215 
(2009).  

7.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the left wrist have not been since 
September 26, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a Diagnostic Codes 5214, 5215 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In a new and material evidence claim, the notice 
must include the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in May 2006 and May 2007 from the RO to the 
Veteran which were issued prior to the RO decisions in April 
2007 and November 2007, respectively.  An additional letter 
was issued in August 2008.  Those letters informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist. He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
Veteran was afforded VA compensation examinations in November 
2006, November 2007, and September 2008.  Thus, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  It also appears that all 
obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, to whatever extent the decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no violation of 
essential fairness to the Veteran in proceeding with the 
present decision.  

In light of the August 2008 VCAA letter issued to the Veteran 
and the January 2008 SOC, the Board finds that the Veteran 
was informed of the criteria for establishing higher 
evaluation for residuals of fracture of the left wrist and 
residuals of fracture of the mid-shaft, 3rd metatarsal of the 
right foot.  The August 2008 specifically informed the 
Veteran that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  He was also provided an SSOC in October 2008, 
which reviewed and considered all evidence of record.  
Therefore, the Veteran has been provided with all necessary 
notice regarding his claims for higher evaluations.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  With respect to the claim 
of service connection for hearing loss and tinnitus, a review 
of the Veteran's service records contains no evidence of 
hearing loss or tinnitus, and there is no post service 
evidence of hearing loss or tinnitus.  Therefore, it is not 
necessary for VA to schedule the Veteran for a VA examination 
on those issues.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran has been afforded examinations on the 
other issues decided herein.  Significantly, the Veteran was 
afforded examinations in November 2006, November 2007, and 
September 2008.  The reports reflect that the examiners 
solicited symptoms from the Veteran, examined the Veteran, 
and provided diagnoses consistent with the record.  The 
opinions included consideration of the relevant record, 
physical, and electrodiagnostic testing.  Therefore, these 
examinations are adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims decided 
herein.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development. Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Law and Regulations

When a claimant fails to timely appeal an RO decision denying 
his claim for benefits, that decision becomes final.  See 
DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as 
provided by law concerning claims of clear and unmistakable 
error, when a case or issue has been decided and an appeal 
has not been taken within the time prescribed by law, the 
case is closed, the matter is ended, and no further review is 
afforded.).  However, pursuant to 38 U.S.C. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the Veteran filed his petition to reopen the 
claim for service connection for cephalgia, migraine 
headaches, and post-concussion syndrome after August 29, 
2001, the Board will apply these revised provisions.  See 38 
C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

III.  Factual Background

The Veteran entered active duty in September 1970.  His DD 
Form 214 indicates that he served as a cook.  His military 
personnel records indicate that he completed basic combat 
training, but he was assigned the military occupational 
specialty of 94B (Cook).  At his enlistment examination in 
April 1970, an audiometric examination revealed pure tone 
thresholds of 5, 0, 5, and 15 decibels in the right ear at 
the 500, 1000, 2000, and 4000 Hertz levels, and 15, -5, 10, 
and 15 decibels in the left ear at the 500, 1000, 2000, and 
4000 Hertz levels.  The service treatment records show that 
the Veteran was seen at an aid station in July 1971 with 
complaints of back pain over the past year, off and on; it 
was noted that the Veteran fell down stairs and suffered a 
possible fracture of the wrist.  The diagnosis was Colles 
fracture of the left wrist.  On the occasion of his 
separation examination in November 1971, an audiometric 
examination revealed pure tone thresholds of 5, 0, 10, and 10 
decibels in the right ear, and pure tone thresholds of 10, 0, 
0, and 10 decibels in the left ear at the 500, 1000, 2000, 
and 4000 Hertz levels, respectively.  Clinical evaluation of 
the ears, spine and neurology system was normal.  The service 
treatment records are negative for any complaints, findings 
or diagnosis of hearing loss or tinnitus.  

The Veteran's initial claim for service connection (VA Form 
21-526) was received in September 1978, wherein he sought to 
establish service connection for concussions from falling 
down steps.  In conjunction with his claim, the Veteran was 
afforded a VA examination in October 1978.  At that time, he 
reported suffering a head injury as a result of a fall down a 
flight of steps; he also reported injures to his back and a 
sprained ankle.  The Veteran indicated that he developed 
severe headaches since the injury; he also complained of 
earaches.  The pertinent diagnoses were cephalgia, migraine 
headaches, and post-concussion syndrome according to history.  

By a rating action in November 1978, the RO granted service 
connection for residuals of fracture of the left wrist, and 
residuals of fracture of the mid-shaft of the right third 
metatarsal, both evaluated as 0 percent disabling.  That 
rating action denied the claim for service connection for 
cephalgia, migraine headaches, and post-concussion syndrome 
based on a finding that the evidence failed to show that the 
condition was incurred in service or that it was related to 
injury incurred in service.  The Veteran was informed of this 
decision and of his appellate and procedural rights by letter 
dated in December 1978.  He did not appeal that decision; 
therefore, it became final.  38 C.F.R. §§ 19.112, 19.118 
(1978).

Of record is a private hospital report, indicating that the 
Veteran was admitted to a hospital on June 12, 1979 because 
he was lethargic and sleepy following a head injury the 
previous day.  It was noted that he was seen in the emergency 
room on June 11, 1979 with complaints of headaches and 
backache due to an injury on duty.  The Veteran stated that 
he fell down about one floor and hit his head and back area.  
Past history was only remarkable for fracture of the left 
wrist.  Evaluation of the ears was unremarkable, except for 
wax.  The final diagnoses were contusion of the head and 
sprain and strain of the neck and back.  He was readmitted to 
the hospital in July 1979 after fainting and blacking out at 
home; the Veteran complained of generalized weakness and dull 
headache.  He also complained of low back pain that was 
improved with physical therapy during hospitalization.  The 
final diagnoses were syncope with dizziness, tension 
headaches, and post trauma status.  

A VA progress note dated in July 1981 indicates that the 
Veteran was seen for treatment of a laceration to the 
forehead following an assault; the diagnosis was laceration 
to the right part of the forehead.  

Of record is a treatment report from Deaconess Medical 
Center, dated in September 1992, indicating that the Veteran 
was seen with complaints of a 2-week history of ear 
infections in the right ear.  He now complained of pain in 
both ears.  The pertinent diagnoses were bilateral otitis 
media and bilateral otitis externa.  

In a statement in support of claim (VA Form 21-4138), dated 
in March 2006, the Veteran requested to reopen his claim for 
service connection for residuals of a head injury; he also 
claimed an increased rating for his left wrist and right foot 
disorder.  Submitted in support of the Veteran's claims were 
private treatment reports dated from August 1982 to May 2001.  
These records show that the Veteran was in an automobile 
accident in July 1982; as a result, he was admitted to a 
private hospital with complaints of steady low back pain, 
painful neck, and associated headaches and dizziness.  The 
pertinent diagnoses were acute strain of low back, acute 
strain of neck, and contusion of left head.  A CT scan of the 
lumbar spine, performed in December 1984 was negative.  An 
October 1985 treatment report reflects a diagnosis of chronic 
low back strain.  In March 1987, the Veteran was seen in an 
emergency room with complaints of pain in the upper back 
between the shoulder blades.  An x-ray study of the back 
revealed a compression fracture.  The diagnosis was healing 
compression fracture; the examiner noted that the compression 
fracture was possibly old.  

Received in August 2006 were treatment reports from Dr. 
Prater, dated from February 2001 through October 2004.  In 
February 2004, the Veteran was seen for a follow-up 
evaluation of neck and upper back pains from a motor vehicle 
accident in December 2003.  The assessment was cervical and 
upper thoracic strain.  

Received in September 2006 were private treatment reports 
dated from September 1992 to April 2004.  Among these records 
was a consultation note from Dr. U. N. Dash, dated in 
February 1983, indicating that the Veteran was involved in an 
automobile accident several months ago, and during the 
accident he hit a telephone pole while trying to avoid 
something else.  He stated that he developed pain in the neck 
and back right away; he was taken to a private hospital where 
x-rays were taken and he was given some medication and sent 
home.  Since that time, he has had pain in the lower back and 
right lower extremity intermittently, and the pain is 
sometimes quite bad.  He also complained of burning and 
tingling in the right foot.  Following an evaluation, the 
Veteran was diagnosed with possible ruptured disc L-5, S-1 on 
the right.  

Also among the records were reports of traumatic injuries 
that the Veteran sustained during the course of his 
employment with the United States Postal Service.  The first 
report, dated February 11, 1983, indicates that the Veteran 
injured his lower back with pain into his right leg; it was 
reported that the cause of the injury was lifting trays of 
mail and pushing trucks filled with mail.  Another report 
indicates that the Veteran sustained an injury on January 30, 
1985; his injuries affected his right leg and lower back, and 
caused dizziness.  

Also received in September 2006 were several private 
treatment reports.  Among these records is a statement from 
Dr. Robert E. Kuhlman, dated in October 1996, indicating that 
the Veteran was seen for evaluation of injuries sustained on 
September 24, 1996.  It was noted that the Veteran injured 
his back, left clavicle, and left ankle walking up steps, 
bending, and twisting.  He also admitted that he had an old 
compression fracture of D-7.  It was noted that it initially 
occurred in a car accident of 1982, but he was discovered in 
1988 somehow in connection with his employment.  Following an 
examination, the examiner stated that the Veteran had 
objective findings of slight wedging of D-7, which is of very 
old duration and which is unrelated to anything that may have 
happened in September 1996 and has pre-existed it by many 
years.  Per the examiner, it was probably related to the 1982 
automobile accident.  The examiner stated that the Veteran 
had no objective findings to support complaints in regard to 
the lower back.  

Also received were treatment records from Dr. Joseph R. 
Ritchie, at the U.S. Center for Sports Medicine, dated from 
September 1999 to November 2000, which show that the Veteran 
received ongoing clinical evaluation and therapy for several 
work related injuries.  During a clinical visit in May 2000, 
Dr. Ritchie noted that the Veteran continued to complain 
about foot pain.  He stated that physical examination showed 
tenderness over the fifth metatarsal head and diffuse 
tenderness around the ankle.  The examiner noted that an x-
ray of the foot showed a little sclerotic line perhaps along 
the fifth metatarsal that may represent an area of stress 
fracture.  

Also received in September 2006 were physical therapy notes, 
dated from January 2004 through March 2004, indicating that 
the Veteran received physical therapy treatment for ongoing 
pain in the cervical area.  

The Veteran was afforded a VA examination in November 2006.  
At that time, it was noted that the Veteran was right hand 
dominant.  The Veteran stated that he experiences daily pain 
in his left wrist; he described the pain as an aching pain, 
with an intensity of a 6 on a scale from 1 to 10.  He did not 
report any flare-ups of pain in the left wrist.  He reported 
that the left wrist pain can be aggravated by the weather, 
but he was not receiving any treatment.  He does not wear any 
brace or sling on the left wrist.  The Veteran reported daily 
pain in the right foot; he described the pain as an aching 
pain, the intensity of which he rated as a 7 on a scale from 
1 to 10.  It was noted that the right foot pain was not 
characterized by flare-ups.  He had no restrictions of 
activities of daily living.  It was noted that the Veteran 
was able to walk the two flights of steps in his apartment 
building without difficulty and was able to walk 8 to 10 
hours a day as a postal carrier, and he can walk more than 
two to three city blocks without increasing the right foot 
pain.  He stated that the right foot pain was aggravated by 
weather changes.  He does not use any treatment, does not 
wear any inserts, and does not wear any supports on the right 
foot.  

The Veteran had a subjective complaint of pain diffusely 
throughout the left wrist, with a seemingly increased area of 
tenderness near the base of the left thumb.  Dorsiflexion of 
the left wrist was measured at 60 degrees and palmar flexion 
was measured to 70 degrees.  Radial deviation was to 20 
degrees and ulnar deviation was to 35 degrees, and the range 
of motion was not further functionally limited by pain, 
fatigability, incoordination, or stiffness or weakness on 
repetitive testing.  The Veteran had decreased sensation at 
one point on the left thumb when using the 5.07/10 g 
monofilament for measuring light touch.  However, on a 
subsequent test, the sensation to the left thumb was normal.  
The Veteran also complained of pain when being touched 
lightly with the monofilament.  Capillary refill was normal 
in all digits of the left hand.  There was no edema, no 
effusion, and no swelling of the left wrist.  Again, the 
subjective complaints outweighed the objective findings 
during the left wrist examination.  The examiner noted that 
for the right foot examination, sensation was intact to light 
touch and was intact to vibration.  X-ray study of the right 
foot was normal; and x-ray study of the left wrist revealed 
an old ununited fracture of the ulnar styloid.  The pertinent 
diagnoses were chronic residuals of a left wrist Colles 
fracture; and chronic residuals of a right third metatarsal 
stress fracture.  

In January 2007, the Veteran was seen for a follow-up 
evaluation.  At that time, he denied having any headaches or 
dizziness.  It was noted that hearing was normal.  

The Veteran was afforded another VA examination in November 
2007.  At that time, he reported that he developed neck and 
upper back pain during active duty from carrying his 
rucksack; he was treated with some heat treatment.  The 
Veteran also reported falling down some steps in August 1971 
and sustaining a broken wrist; he stated that he also 
suffered a concussion.  The Veteran indicated that, after his 
release from the military, he sought treatment for his back 
while employed with the postal service.  The Veteran stated 
that his primary problem was in the middle thoracic area from 
an old T7 fracture.  The Veteran also reported daily back 
pain.  Following an evaluation of the spine, the Veteran was 
diagnosed with minimal degenerative disc disease, cervical 
and lumbar spine, consistent with age.  

On the occasion of yet another VA examination in September 
2008, the Veteran indicated that he still had pain in the 
left wrist, mostly during flare-ups.  He stated that the 
flare-ups occurred every two weeks and can last from 1 to 2 
months especially during cold weather.  The Veteran indicated 
that the pain in the left wrist was made worse with weight 
bearing, such as doing pushups; he noted that certain 
movements also caused pain in the left wrist.  The Veteran 
also indicated that his activities of daily living were 
affected by the left wrist in that he has difficulty lifting 
heavy objects that require lifting with two hands.  The 
Veteran stated that he had back pain from carrying a heavy 
rucksack.  The examiner noted that a review of the service 
treatment records revealed only one sick call visit for low 
back pain, dated in July 1971.  He also noted that the 
Veteran had a history of a motor vehicle accident in 1982, 
which was job related.  Another note in the claims file 
indicates that on March 10, 1987, he was bent forward trying 
to lift something and experienced immediate onset of upper 
back pain.  

Examination of the left wrist revealed no edema or deformity.  
He had no tenderness over the ununited styloid process.  He 
had some tenderness in the snuffbox and he had a positive 
Finkelstein test; this would be consistent with some degree 
of tenosynovitis.  No gross atrophy was noted in the left 
upper extremity; there may be just a very slight difference 
in the muscle thickness of the anterior deltoid compared to 
the right counterpart, but nothing more than would be 
expected because of hand dominance.  The left wrist revealed 
extension to 45 degrees with pain and flexion to 50 degrees 
with pain at 50 degrees.  Ulnar deviation was to 45 degrees 
with pain at 45 degrees, and radial deviation was to 20 
degrees with pain at 20 degrees.  

The pertinent diagnoses were: (1) healed fracture of the left 
wrist with nonunion of the ulnar styloid; there was also some 
tenosynovitis present over the distal radius; it is at least 
as likely as not that this pain is secondary to the Colles 
fracture of the left wrist; and (2) minimal lumbar 
degenerative disc disease at L4-L5; and old compression 
fracture of T7.  The examiner stated that the one visit for 
intermittent low back pain in July 1971 does not establish a 
nexus for the Veteran's current back complaints; likewise, 
his discharge physical revealed a normal back examination.  
The examiner opined that it was more likely than not that his 
compression fracture and his lumbar degenerative disc disease 
were secondary to his work-related injuries.  

At his personal hearing in February 2009, the Veteran 
indicated that he currently experiences pain, numbness, 
tingling and weakness in the joints.  The Veteran testified 
that he is not able to do certain things with the left wrist 
that he can do with the right hand; he stated that he cannot 
use the left hand properly.  The Veteran described the 
severity of the pain in his left wrist as a 7 /8 on a scale 
from 1 to 10.  The Veteran indicated that he was not 
receiving treatment at the VA for his left wrist disorder; 
however, he currently wears an ace bandage to help the pain.  
The Veteran indicated that the toes on his right foot have a 
tendency to spread when he walks.  He stated that he has 
problems with numbness in the right foot and he cannot feel 
the ground; as a result, he does a lot of stumbling and 
falling.  The Veteran indicated that he feels like his feet 
are collapsing.  The Veteran reported that he is not 
comfortable putting his weight on the right foot; he stated 
that he retired from the post office as a result of the 
stress on his feet.  The Veteran noted that he uses a cane 
for ambulation.  The Veteran related that he fell down a few 
stairs while on active duty; he stated that he was 
unconscious for three days.  The Veteran indicated that he 
subsequently developed headaches, a problem which he never 
had prior to the fall.  The Veteran also indicated that he 
injured his lumbar and cervical spines during the same 
incident.  The Veteran maintained that he did not follow up 
for treatment of his injuries because he was too young and 
did not have medical insurance.  The Veteran further 
maintained that he has continued to have headaches and back 
problems since service.  

The Veteran also testified that while he worked in the 
kitchen, his military occupational specialty was changed from 
94B to 11 Bravo which is combat infantry.  The Veteran 
maintained that they used a lot of fire power during training 
exercises.  The Veteran further maintained that he was 
exposed to mortar and artillery fire, but he was never issued 
any hearing protection.  The Veteran stated that he was not 
exposed to continuous loud noise after military service.  The 
Veteran indicated that he worked for an electric company 
filling orders and the postal service; neither position 
exposed him to loud noises.  The Veteran related that he 
noticed hearing loss right after he got out of military 
service.  

Submitted at the hearing was a treatment report from Dr. 
Jason A. Browdy, dated in January 2009, indicating that the 
Veteran was seen for complaints of left wrist pain; the 
Veteran stated that he had had pain for 18 years or longer.  
The Veteran indicated that he has persistent left wrist pain, 
which he described as severe.  He also reported a history of 
numbness and tingling.  There was no obvious visual atrophy 
of the musculature.  He had no gross deformity of the left 
wrist in general.  He had diffuse tenderness to palpation 
about the wrist including the radial aspect of the 
radiocarpal joint and the distal radius.  The ulnar styloid 
was not significantly tender.  When asked to perform a grip 
strength testing, he was unable to grip the examiner's 
fingers.  On range of motion testing, he demonstrated very 
slow and deliberate active range of motion; however, he did 
appear to have near full supination and pronation, which were 
comparable to the contralateral side.  He had slight loss of 
dorsiflexion.  He dorsiflexed the left wrist to about 45 or 
50 degrees.  His volar flexion was quite limited; he volar 
flexed perhaps 5 degrees or so.  The examiner noted that it 
was difficult to assess whether or not the Veteran's range of 
motion was limited by guarding.  He had subjective abnormal 
sensation throughout the left hand.  The impression was 
history of left distal radius fracture over 30 years ago.  
The examiner stated that the objective physical examination 
findings were out of proportion to the subjective complaints; 
additionally, the examiner felt that the examination was 
somewhat limited due to guarding and noncompliance.  That 
said, he did demonstrate loss of dorsiflexion and some loss 
of volar flexion about the left wrist.  

Also submitted at the hearing was a treatment report from Dr. 
Thomas Sehy, dated in January 2009, indicating that the 
Veteran came to his office with complaints of pain in the 
bottom of his right foot.  On examination, there was positive 
pain on palpation of third right metatarsal.  No open lesions 
were noted.  No erythema or ecchymosis was noted.  There was 
mild tenderness on range of motion of the mid-tarsal joint of 
the right foot.  He also had mild pain on range of motion of 
the subtalar joint.  The right foot was neurologically 
intact.  Vasculature, distal pulses and PT pulses were 
palpable.  The assessment was history of metatarsal fracture, 
with metatarsalgia currently.  

IV.  Legal Analysis--Claim to Reopen

As noted above, service connection for cephalgia, migraine 
headaches, and post-concussion syndrome was denied in a 
November 1978 rating decision.  He was informed of the 
determination and of the right to appeal.  He did not appeal 
and that determination became final.  Since that 
determination, he has applied to reopen the claim.  A claim 
may be reopened upon the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  

At the time of the prior decision, the record included the 
Veteran's service records, his assertion that he had fallen 
in service and suffered a concussion, and a post-service VA 
compensation examination, dated in October 1978, showing a 
diagnosis of cephalgia, migraine headaches, and post-
concussion syndrome according to history.  In essence, there 
was evidence of a current disability, but no evidence of 
actual concussion in service and no evidence of a nexus to 
service.  At the time of the prior decision, the 
determination was that there was evidence of post-service 
disability, but no evidence of a nexus to service.  

The evidence received subsequent to November 1978 consists of 
VA medical records as well as private treatment reports, 
which show that the Veteran received treatment for headaches 
and a concussion.  However, with the exception of the 
Veteran's own statements, which are cumulative of his 
previous contentions, none of the evidence suggests that any 
current headache disability or concussion syndrome is related 
to the Veteran's period of military service.  Rather, the 
records show that the Veteran sustained a work-related injury 
in 1979, at which time he was diagnosed with tension 
headaches and post-trauma status.  Subsequently, he was in an 
automobile accident in July 1982; as a result, he was 
admitted to a private hospital with complaints of associated 
headaches and dizziness.  The pertinent diagnoses included a 
contusion.  The fact that there were post-service complaints 
of headaches and post-concussion syndrome had previously been 
established.  Evidence that confirms what was shown 
previously is cumulative.  

In sum, the evidence added to the record since the November 
1978 denial of service connection for cephalgia, migraine 
headaches, and post-concussion syndrome is not new and 
material.  The evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  Stated 
differently, at the time of the prior decision, there was a 
lay assertion of a nexus to service and proof of post-service 
disability--cephalgia, migraine headaches and post concussion 
syndrome according to history.  Since then, no facts have 
changed.  The Veteran's assertion that he has residuals of a 
concussion related to an in-service injury is cumulative of 
his prior claim and, therefore not new.  Accordingly, the 
Board finds that new and material evidence has not been 
received, and the Veteran's claim of entitlement to service 
connection for cephalgia, migraine headaches, and post-
concussion syndrome may not be reopened.  38 C.F.R. 
§ 3.156(a) (2009).  

V.  Legal Analysis--Service Connection Claims

Veterans are entitled to compensation from the VA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. § 1110.  To establish compensation for a 
present disability, there must be: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service and an organic 
disease of the nervous system such as sensorineural hearing 
loss or arthritis become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

A.  Hearing loss & Tinnitus

The Veteran is seeking service connection for hearing loss 
and tinnitus, which he believes developed as a consequence of 
service.  However, after review of the record, the Board 
finds that the preponderance of the evidence is against these 
claims.  

For veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered of 
disease contracted in the line of duty. . . ." 38 U.S.C. 
§§ 1110, 1131 (West 2009).  Thus, in order for a veteran to 
qualify for entitlement to compensation under those statutes, 
there must be the existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

The Board finds that service connection is not warranted for 
hearing loss or tinnitus.  As noted above, the service 
treatment records do not reflect any complaints of or 
reference to hearing loss or tinnitus.  While the Veteran 
indicates that he was exposed to a lot of fire power during 
training exercises, which is taken to mean loud noises, the 
November 1971 separation examination report shows that the 
ears and drums were normal.  The audiometric examination did 
not reveal any hearing impairment.  Moreover, post-service 
private treatment reports show no complaints or references to 
a hearing loss or tinnitus.  In the absence of a currently 
diagnosed disability, service connection for hearing loss or 
tinnitus may not be granted.  

As there is no mention whatsoever of tinnitus in the STRs or 
the VA treatment records, either in the way of a subjective 
complaint or objective clinical finding, the Veteran has not 
demonstrated a currently diagnosed hearing loss or tinnitus.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  

The Board notes that, although a layman is not competent to 
establish the presence of disability within the meaning of 38 
C.F.R. § 3.385, a layman is competent to report a decreased 
ability to hear sound or the ability to hear ringing.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the 
Veteran's normal hearing at separation and the lack of any 
current hearing loss disability more probative evidence as to 
the state of the Veteran's hearing loss.  The Board finds 
that the Veteran's assertion of hearing loss disability and 
tinnitus due to in-service noise exposure is not persuasive.  
Absent a currently diagnosed disability, service connection 
is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In summary, there is no evidence of tinnitus or hearing loss 
in service or within the post-service year, and no post- 
service evidence of diagnosed tinnitus or hearing loss (as 
defined by section 3.385).  In the absence of the claimed 
disability, service connection may not be granted.  See 
Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection cannot be granted if the claimed 
disability does not exist).  As the preponderance of the 
evidence is against the claims, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Accordingly, service connection is 
denied.  

B.  Thoracolumbar and Cervical Spine Disorders

After a review of the evidence of record the Board finds that 
the preponderance of the evidence is against these claims.

To the extent that the Veteran sought treatment for 
complaints of back pain in service, the Board observes that 
the service treatment records reflect no clinical diagnosis 
pertaining to his thoracolumbar spine or his cervical spine.  
While there is one in-service record showing the Veteran 
complained of some back pain in July 1971, there was no 
diagnosis of a chronic lumbar or cervical spine disorder, and 
the Veteran's spine was normal upon separation examination in 
November 1971; clinical evaluation of the Veteran's spine and 
musculoskeletal system was normal.  The first objective 
clinical documentation of the onset of a chronic low back 
disorder is dated in 1979, years after service separation; in 
fact, in June 1979, the Veteran was diagnosed with sprain and 
strain of the neck and back; it was noted that he received 
emergency care for complaints of headache and backache due to 
a work-related injury.  The Board notes the lapse of years 
between the Veteran's separation from service and the first 
treatment for a cervical or thoracolumbar spine disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In addition, while the Veteran has a current diagnosis of 
minimal degenerative disc disease of the lumbar and cervical 
spine and an old compression fracture at T7, there is no 
competent evidence indicating that there is a relationship 
between the Veteran's current spine disorders and active 
military service.  The Veteran has not submitted any 
competent evidence of a nexus to service.  Rather, in 
November 2006, the VA examiner noted that the degenerative 
disc disease in the lumbar and cervical spine was consistent 
with old age.  Moreover, in September 2008, the VA examiner 
stated that the one visit for intermittent low back pain in 
July 1971 did not provide a basis for concluding that there 
was a nexus between the Veteran's current back complaints and 
military service.  Likewise, his discharge physical revealed 
a normal back examination.  The examiner opined that it is 
more likely than not that the Veteran's compression fracture 
and his lumbar degenerative disc disease were secondary to 
his work-related injuries as previously noted.  Therefore, 
the Board finds that there is no competent evidence that the 
Veteran's thoracolumbar spine or cervical spine disorder was 
the result of disease or injury incurred in or aggravated by 
military service.  

To the extent that the Veteran asserts that his spine 
disorders are attributable to service, there is a remarkable 
lack of corroborative evidence.  (See Buchanan v. Nicholson, 
451 F.3d 1331 (2006), the absence of medical evidence may be 
considered.)  He is competent to report symptomatology and 
when it occurred.  The Court has noted that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, the Court has also noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, any assertions 
of symptoms during service and thereafter are in conflict 
with the normal clinical findings during service and the 
Veteran's specific denial of pertinent history during 
service, and the normal findings in 1971.  Here, the Board is 
not presented with a mere absence of contemporaneous records.  
Rather, the Board is presented with normal findings and the 
Veteran's specific denial of pertinent history.  See Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence); Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative evidence" 
could be considered in weighing the evidence).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for thoracolumbar 
spine or cervical spine disorder.  38 U.S.C.A. § 5107(b) 
(West 2002); see also 38 C.F.R. § 3.102 (2009).  

VI.  Legal Analysis--Left Wrist Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon average impairment of 
earning capacity.  The provisions of 38 U.S.C.A. § 1155 and 
38 C.F.R. § 4.1 require that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the Veteran's working or seeking work. 
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Rating prior to September 28, 2008

The veteran's left wrist disability is currently evaluated 
under Diagnostic Code 5215.  This Diagnostic Code assigns a 
10 percent rating for dorsiflexion of the wrist that is less 
than 15 degrees or for palmar flexion of the wrist that is 
limited in line with the forearm. 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2009).  Ankylosis of the wrist is 
contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2009).  Favorable ankylosis of the wrist in 20 degrees and 
30 degrees dorsiflexion warrants a 30 percent rating for the 
major extremity and a 20 percent rating for the minor 
extremity.  Id.  

The available medical evidence does not show that the veteran 
has ankylosis of the left wrist due to the service-connected 
fracture of the left wrist.  Thus a compensable rating is not 
warranted under Diagnostic Code 5214.  

Pursuant to the VA Rating Schedule, normal range of motion of 
the wrist is 70 degrees of dorsiflexion and 80 degrees of 
palmar flexion.  38 C.F.R. § 4.71, Plate I (2009).  In this 
regard, the Board notes that a VA examination report in 
November 2006 reflects a dorsiflexion of 60 degrees and 70 
degrees of palmar flexion.  Thus, prior to September 26, 
2008, the evidence did not show a dorsiflexion of less than 
15 degrees, or palmar flexion in line with the forearm.  
Consequently, he is not entitled to a compensable rating 
under Diagnostic Code 5215 based upon limitation of motion of 
the wrist.  See 38 C.F.R. § 4.71a.  

The Board has considered whether a higher rating is warranted 
for the Veteran's service-connected left wrist disorder based 
on functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, or weakness, which results 
in additional disability beyond that reflected on range-of-
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the record 
shows that the Veteran experiences pain on motion, the 
examination reports in the record indicate that the Veteran 
has not experienced any functional loss due to his disorder 
prior to September 26, 2008.  In sum, a compensable rating is 
not warranted for the Veteran's left wrist disorder prior to 
September 26, 2008.  

Rating from September 26, 2008

Because the Veteran is already receiving the highest rating 
available for his left wrist disorder based on limitation of 
motion, the Board has considered whether other diagnostic 
codes would allow for a higher rating, but finds that none 
does.  The only other diagnostic code available for the wrist 
is Diagnostic Code 5214, for ankylosis of the wrist.  Here, 
the Veteran has never been diagnosed with ankylosis of the 
left wrist.  Therefore, a higher rating under Diagnostic Code 
5214 is not warranted.  

Based on all the relevant medical evidence of record, the 
Board finds that the left wrist disability approximates the 
criteria for a higher rating under the only diagnostic code 
that provides for a higher rating than the Veteran is already 
receiving.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the left wrist 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It is undisputed that the Veteran's left 
wrist disability has an adverse effect on employability, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2009).  In this case, the very problems reported by the 
Veteran are specifically contemplated by the criteria 
discussed above, including his problems with pain.  38 C.F.R. 
§§ 4.10, 4.40.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

The application to reopen a claim for service connection for 
cephalgia, migraine headaches, and post-concussion syndrome 
is denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a thoracolumbar spine 
disorder is denied.  

Entitlement to service connection for a cervical spine 
disorder is denied.  

Entitlement to a compensable evaluation for left wrist 
fracture residuals prior to September 26, 2008, is denied.  

Entitlement to a rating in excess of 10 percent for left 
wrist fracture residuals from September 26, 2008, is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim." 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran's right third metatarsal fracture residuals are 
currently rated as noncompensably disabling under Diagnostic 
Code 5283, which dictates that moderate malunion or nonunion 
of tarsal or metatarsal bones warrants a 10 percent 
disability rating.  See 38 C.F.R. § 4.71(a), Diagnostic Code 
5283.  Moderately severe impairment warrants a 20 percent 
evaluation, and severe impairment warrants a 30 percent 
evaluation.  

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted.  The purpose 
of this Remand is to schedule the Veteran for an examination 
to determine the current severity of the service-connected 
right foot disorder.  

The Veteran previously underwent a VA examination in 
September 2008.  At that time, he complained of chronic daily 
pain with and without weightbearing.  He described a lot of 
falls as a result of his foot disorder.  The Veteran also 
reported using a cane on an as-needed basis.  On examination, 
the examiner stated that the Veteran may or may not have a 
Morton's neuroma, which commonly causes this kind of 
presentation; however, that would be less likely than not 
associated with his old metatarsal stress fracture.  At the 
hearing in February 2009, the Veteran testified that he has 
problems with numbness in the right foot and he cannot feel 
the ground; as a result, he stumbles and falls.  The Veteran 
indicated that he feels like his feet are collapsing.  The 
Veteran reported that he is not comfortable putting his 
weight on the right foot; he stated that he retired from the 
United States Postal Service as a result of the stress on his 
feet.  The Veteran noted that he uses a cane for ambulation.  

Submitted at his personal hearing was a treatment report 
dated in January 2009, which shows that the Veteran was seen 
for evaluation of pain in the bottom of his right foot.  He 
had a history of ankle scope of his right foot approximately 
9 years earlier; he related that his ankle still hurts.  On 
examination, there was positive pain on palpation of third 
metatarsal right foot.  There was mild tenderness on range of 
motion of the mid-tarsal joint.  The assessment was 
osteochondral defect, right ankle, and history of metatarsal 
fracture, right foot with metatarsalgia currently.  The 
Veteran was given a prescription for orthopedic shoes with 
custom inserts.  

In light of the foregoing, the Board finds that it is not 
clear if some or all of the Veteran's foot complaints are 
part of his service-connected residuals of fracture of the 
third metatarsal.

In light of the discussion above, and to ensure full 
compliance with due process requirements, the Board finds 
that further development is necessary prior to appellate 
review.  Accordingly, the case is REMANDED for the following 
actions: 

1.  The Veteran should be afforded an 
examination to ascertain the specific 
manifestations and severity of all 
residuals of the service-connected right 
third metatarsal fracture.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and 
identify each residual of the fracture, 
specifying which 


symptoms are due to the Veteran's 
service-connected disability.  The 
examiner should identify the severity of 
each identified residual in terms of 
disabling manifestations.  If it is not 
possible to distinguish some of the 
symptoms due to the residuals of fracture 
from those due to other foot disorders, 
the examiner should so state.  In 
addition, the examiner is requested to 
comment on whether there is any 
functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on 
movement, or weakness.  The service-
connected fracture residuals should be 
characterized as causing "moderate," 
"moderately severe," "severe," or 
"less than moderate" disability of the 
foot.  

2.  Thereafter, the RO should 
readjudicate the claim in light of any 
additional evidence obtained.  If this 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decisions 
reached.  Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


